



JUNIPER NETWORKS, INC.
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (the "Agreement") is effective as of ___________,
by and between Juniper Networks, Inc., a Delaware corporation (the "Company"),
and ________________ (the "Indemnitee").


WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and its related
entities;


WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by law;


WHEREAS, Indemnitee does not regard the current protection available as adequate
under the present circumstances, and the Indemnitee and certain other directors,
officers, employees, agents and fiduciaries of the Company may not be willing to
continue to serve in such capacities without additional protection;


WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company's directors, officers, employees,
agents and fiduciaries, the significant and continual increases in the cost of
such insurance and the general trend of insurance companies to reduce the scope
of coverage of such insurance;


WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and scope of coverage of liability insurance provide increasing
challenges for the Company; and


WHEREAS, in view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified by the Company as set forth herein;


NOW, THEREFORE, the Company and Indemnitee hereby agree as set forth below.
A.Certain Definitions.
1.    "Business Day" shall mean any day other than a Saturday, Sunday or other
day on which banks in the State of Delaware are required or permitted to be
closed.
2.    "Change in Control" shall mean, and shall be deemed to have occurred if,
on or after the date of this Agreement, (i) any "person" (as such term is used
in Section 13(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company acting in such capacity or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
becomes the "beneficial owner" (as


1



--------------------------------------------------------------------------------




defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the total voting power
represented by the Company's then outstanding Voting Securities, (ii) during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company's
stockholders was approved by a vote of at least two thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the stockholders
of the Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of the
Company's assets.
3.    "Claim" shall mean any threatened, pending or completed action, suit,
proceeding, arbitration or other alternative dispute resolution mechanism
whether brought by or in the right of the Company or otherwise, or any hearing,
inquiry or investigation that Indemnitee in good faith believes might lead to
the institution of any such action, suit, proceeding, arbitration or other
alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other, or any appeal therefrom.
4.    References to the "Company" shall include, in addition to Juniper
Networks, Inc., any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which Juniper Networks,
Inc. (or any of its wholly owned subsidiaries) is a party which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees, agents or fiduciaries, so that if Indemnitee is
or was a director, officer, employee, agent or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.
5.    "Expenses" shall mean any expenses including, without limitation, fees,
charges and disbursements of counsel and all other costs, expenses and
obligations actually paid or reasonably incurred by Indemnitee in connection
with investigating, defending, being a witness in or participating in (including
on appeal), or preparing to defend, be a witness in or participate in any Claim
relating to any Indemnifiable Event.
6.    "Expense Advance" shall mean an advance payment of Expenses to Indemnitee
pursuant to Section 3(a).




--------------------------------------------------------------------------------




7.    "Indemnifiable Event" shall mean any event or occurrence, whether
occurring on, prior to, or after the date of this Agreement, related to (i) the
fact that Indemnitee is or was a director, officer, employee, trustee, agent or
fiduciary of the Company, or any subsidiary of the Company, or is or was serving
at the request of or for the convenience of or to represent the interests of the
Company as a director, officer, employee, trustee, agent or fiduciary of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, or (ii) any action or inaction on the part of Indemnitee while
serving in any capacity set forth in clause (i), including, without limitation,
any breach of duty, neglect, error, misstatement, misleading statement,
omission, or other act done or wrongfully attempted by the Indemnitee, or any of
the foregoing alleged by any claimant, in any such capacity.
8.    "Independent Legal Counsel" shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 2(c), who shall not have
otherwise performed services for the Company or Indemnitee within the last three
years (other than with respect to matters concerning the rights of Indemnitee
under this Agreement or the Trust Agreement, or of other indemnitees under
similar indemnity agreements).
9.    "Losses" shall mean (i) any amounts or sums which Indemnitee is legally
obligated to pay as a result of a Claim or Claims made against Indemnitee for
Indemnifiable Events including, without limitation, damages, judgments, fines,
penalties and sums or amounts paid in settlement (if such settlement is approved
in advance by the Company) of a Claim or Claims, and (ii) to the extent not paid
in advance pursuant to the terms of this Agreement or the Trust Agreement for
any reason, Expenses.
10.    References to "other enterprises" shall include employee benefit plans;
references to "fines" shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to "serving at the request
or for the convenience or to represent the interests of the Company" shall
include any service as a director, officer, employee, agent or fiduciary of the
Company which imposes duties on, or involves services by, such director,
officer, employee, agent or fiduciary with respect to an employee benefit plan,
its participants or its beneficiaries; and if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, Indemnitee shall be
deemed to have acted in a manner "not opposed to the best interests of the
Company" as referred to in this Agreement.
11.    "Reviewing Party" shall mean any appropriate person or body consisting of
a member or members of the Company's Board of Directors or any other person or
body appointed by the Board of Directors who is not a party to the particular
Claim for which Indemnitee is seeking indemnification or Independent Legal
Counsel as provided in Section 2(c).
12.    "Trust" has the meaning set forth in Section 3(f).
13.    "Trust Agreement" has the meaning set forth in Section 3(f).




--------------------------------------------------------------------------------




14.    "Voting Securities" shall mean any securities of the Company (or a
surviving entity as described in the definition of a "Change in Control") that
vote generally in the election of directors.
B.    Indemnification.
1.    Agreement to Indemnify. If Indemnitee is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company will, to the maximum extent permitted by law,
indemnify Indemnitee against, and will make Expense Advances from time to time
any and all Expenses and Losses (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses and
Losses, but excluding amounts paid in settlement of any Claim if such settlement
was not approved by the Company) arising from or relating to such Claim, whether
or not such Claim proceeds to judgment or is settled or otherwise is brought to
a disposition. If requested by Indemnitee, the Company agrees that it will not
unreasonably withhold its consent to any proposed settlement of any such Claim.
Such payment of Expenses and Losses shall be made by the Company as soon as
practicable after written demand by Indemnitee therefor is presented to the
Company, but in any event payment of a demand for an Expense Advance shall be
made not later than five (5) Business Days after the receipt by the Company of
written demand therefor, which is accompanied by an explanation in reasonable
detail and copies of invoices received by Indemnitee in connection with such
Expenses (but, in the case of invoices in connection with legal services, any
reference to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice).
2.    Reviewing Party's Role. Notwithstanding the provisions of Section 2(a),
(i) the obligations of the Company under Section 2(a) to make indemnification
payments for Losses shall be subject to the condition that the Reviewing Party
shall have determined (in a written opinion, in any case in which Independent
Legal Counsel is the Reviewing Party) that Indemnitee would be permitted to be
indemnified under this Agreement and applicable law, and (ii) the obligation of
the Company to make an Expense Advance shall be unconditional with no need for
approval by the Reviewing Party. If a court specified in Section 15 ultimately
determines that Indemnitee was not entitled as a matter of law to retain any
Expense Advance previously made by the Company or the Trust, Indemnitee hereby
agrees to reimburse the Company (or, if such Expense Advance was made by the
Trust, the Trust) for any such amount, provided that if Indemnitee contests such
entitlement in a proceeding or has commenced or thereafter commences legal
proceedings in such court to secure a determination that Indemnitee should be
indemnified under applicable law, any determination made by the Reviewing Party
that Indemnitee would not be permitted to be indemnified under this Agreement or
applicable law shall not be binding and Indemnitee shall not be required to
reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed). Indemnitee's obligation to reimburse
the Company for any Expense Advance shall be unsecured and no interest shall be
charged thereon. If there has been no determination by the Reviewing Party or if
the Reviewing Party determines that Indemnitee substantively would not be
permitted to be indemnified in whole or in part under this Agreement or
applicable law, Indemnitee shall have the




--------------------------------------------------------------------------------




right to commence litigation seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and the Company hereby consents
to service of process and to appear in any such proceeding. Absent such
litigation, any determination by the Reviewing Party shall be conclusive and
binding on the Company and Indemnitee.
3.    The Reviewing Party in Various Circumstances. For matters that require a
determination by the Reviewing Party in respect of Losses, the Reviewing Party
shall be the following:
a.    If Indemnitee is a director or officer claiming a right to indemnity for
Losses under this Agreement or under the Company's Certificate of Incorporation
or Bylaws at the time a determination by the Reviewing Party is required (a
"Current Director or Officer") and if no Change in Control has occurred that was
not approved by a majority of the Company's Board of directors who were
directors immediately prior to such Change in Control (any such non-preapproved
transaction, a "Triggering Change in Control"), then the Reviewing Party will be
the members of the Company's Board of Directors who are not parties to the Claim
for which indemnification is being sought, or a committee of such directors
designated by majority vote of the directors who are not parties to the Claim
for which indemnification is being sought, or if such directors or committee so
decide, the Independent Legal Counsel.
b.    If Indemnitee is not a Current Director or Officer and no Triggering
Change in Control has occurred, then the Reviewing Party will be the Company's
chief executive officer or chief financial officer, acting on behalf of the
Company, unless the Indemnitee expressly demands in writing at the time that he
or she makes a demand for indemnification of a Loss that Independent Legal
Counsel be the Reviewing Party, in which event Independent Legal Counsel shall
be the Reviewing Party.
c.    If a Triggering Change in Control has occurred, then the Reviewing Party
will be Independent Legal Counsel unless Indemnitee, in its sole discretion,
waives the right to have Independent Legal Counsel be the Reviewing Party, in
which case the Reviewing Party will be the members of the Company's Board of
Directors who are not parties to the Claim.
d.    If, notwithstanding clauses (i) or (ii) of this subsection 2(c),
Indemnitee seeks indemnification for Losses under the Trust, rather than seeking
indemnification directly from the Company, the Reviewing Party will be
Independent Legal Counsel. In all circumstances where Independent Legal Counsel
is the Reviewing Party, Grover Brown will serve as Independent Legal Counsel
unless he is no longer meets the definition of Independent Legal Counsel in
Section 1(h) or is no longer willing or able to serve as such. If the named
Independent Legal Counsel resigns, is unable to perform his duties as
Independent Legal Counsel or no longer meets the definition of Independent Legal
Counsel in Section 1(h), another person or firm meeting the definition of
Independent Legal Counsel in Section 1(h) shall be selected as successor
Independent Legal Counsel in the manner contemplated by the Trust Agreement, in
which event such successor Independent Legal Counsel shall be the Independent
Legal Counsel for purposes of this Agreement.




--------------------------------------------------------------------------------




4.    Independent Legal Counsel Opinion. In any case in which Independent Legal
Counsel is acting as the Reviewing Party, such counsel, among other things,
shall render its written opinion to the Company and Indemnitee as to whether and
to what extent Indemnitee would be permitted to be indemnified under this
Agreement and applicable law and the Company agrees to abide by such opinion.
The Company agrees to pay a reasonable retainer fee and the reasonable fees,
charges and disbursements of any Independent Legal Counsel selected to act as
the Reviewing Party and to indemnify fully such counsel against any and all
expenses (including reasonable fees, charges and disbursements of counsel),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto. Notwithstanding any other provision of this
Agreement, the Company shall not be required to pay expenses of more than one
Independent Legal Counsel in connection with all matters concerning the
Indemnitee, and such Independent Legal Counsel shall be the Independent Legal
Counsel for any or all other indemnitees making indemnification claims that
relate to the same Claim as the Indemnitee's unless (i) the Company otherwise
determines or (ii) any Indemnitee shall provide a written statement setting
forth in detail a reasonable objection to such Independent Legal Counsel making
any determination with respect to other indemnitees.
5.    Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 10, to the extent that Indemnitee has been
successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any Claim regarding any
Indemnifiable Event, Indemnitee shall be indemnified against all Expenses
incurred by Indemnitee in connection therewith.
6.    Action to Compel Payment. If a claim for indemnification for Losses or any
Expense Advance pursuant to this Agreement is not paid in full for any reason
(including, but not limited to, a decision adverse to the Indemnitee by the
Reviewing Party, or the failure of the Reviewing Party to render its
determination) within five (5) Business Days of the date of demand, in the case
of Expense Advance, or thirty (30) days of the date of demand in the case of any
other claim for indemnification of Losses or Expenses, then Indemnitee may file
suit to recover the unpaid amount of such claim in a court specified in Section
15. The provisions of Sections 3(c) and 13 shall be applicable to any such
action.
C.    Expenses; Indemnification Procedure.
1.    Expense Advances. Expense Advances to be made hereunder shall be paid by
the Company to Indemnitee as soon as practicable but in any event no later than
five (5) Business Days after written demand by Indemnitee therefor to the
Company. Nothing set forth herein shall prevent the Indemnitee from making a
demand upon the Trust for payment of Expense Advances.
2.    Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to Indemnitee's right to receive Expense Advances and to be
indemnified for Losses under this Agreement, give the Company notice in writing
as soon as practicable of any Claim made against Indemnitee relating to an
Indemnifiable Event for which a request for Expense Advance or for which
indemnification for Losses will or could be sought under this Agreement. Notice
to the Company shall be directed to the Chief Executive Officer of the Company
at the address shown on the signature page of this Agreement (or such other
address as the Company shall designate in writing to




--------------------------------------------------------------------------------




Indemnitee). In addition, Indemnitee shall give the Company such information and
cooperation as it may reasonably require and as shall be within Indemnitee's
power.
3.    Burden of Proof; No Presumption Against Indemnitee. Indemnitee's right to
indemnification shall be enforceable by Indemnitee in the court specified in
Section 15 and shall be enforceable notwithstanding any adverse determination by
the Reviewing Party. In any action in which Indemnitee seeks to receive Expense
Advances or indemnification for Losses, the Company shall be required to make
the requested payment unless it satisfies the burden of proving that the Expense
Advances or indemnification for Losses are not permitted by applicable law or
are not required under this Agreement. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that Expense Advances or indemnification for Losses is not permitted
by applicable law or hereunder. In addition, neither the failure of the
Reviewing Party to have made a determination as to whether Indemnitee has met
any particular standard of conduct or had any particular belief, nor an actual
determination by the Reviewing Party that Indemnitee has not met such standard
of conduct or did not have such belief, prior to the commencement of legal
proceedings by Indemnitee to secure a judicial determination that Indemnitee
should be entitled to receive Expense Advances or be indemnified for Losses
under applicable law, shall be a defense to Indemnitee's claim or create a
presumption that Indemnitee has not met any particular standard of conduct or
did not have any particular belief.
4.    Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim relating to an Indemnifiable Event pursuant to Section 3(b),
the Company has liability insurance in effect which may cover such Claim, the
Company shall give prompt notice of the commencement of such Claim to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all commercially reasonable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such Claim in accordance with the terms of such policies.
5.    Selection of Counsel. In any Claim made against Indemnitee relating to an
Indemnifiable Event for which a request for Expense Advance or for which
indemnification for Losses will or could be sought under this Agreement, the
Company shall be entitled to assume the defense of such Claim with counsel
approved by Indemnitee (not to be unreasonably withheld) upon the delivery to
Indemnitee of written notice of the Company's election so to do. After delivery
of such notice, approval of such counsel by Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Claim; provided that, (i) Indemnitee shall have the right to
employ Indemnitee's separate counsel in any such Claim at Indemnitee's expense
and (ii) if (A) the employment of separate counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of Indemnitee's separate counsel shall be at the expense of the Company.




--------------------------------------------------------------------------------




6.    The Trust.
a.    The Company has established a trust for the benefit of the Indemnitee and
certain other beneficiaries (the "Trust") pursuant to an Indemnification Trust
Agreement dated June 23, 2003 (as amended, the "Trust Agreement"), among the
Company, BNY Mellon Trust of Delaware (formerly known as The Bank of New York
(Delaware)), as trustee, and the Beneficiaries' Representative (as defined
therein). In addition to Indemnitee's other rights under this Agreement, the
Company's Certificate of Incorporation and Bylaws and any insurance policies,
Indemnitee shall have the right to receive payments in respect of Expense
Advances and indemnification for Losses in the manner provided in this Agreement
and the Trust Agreement. Indemnitee hereby confirms that the beneficiaries'
representative acting from time to time under the Trust Agreement, including all
replacement representatives (each, the "Beneficiaries' Representative"), shall
be Indemnitee's agent and attorney-in-fact to pursue demands for payment of
Expense Advances or indemnification for Losses as provided in the Trust
Agreement.
b.    Indemnitee may request payment of Expense Advances or indemnification for
Losses either under the Trust Agreement out of the trust funds under the Trust
(the "Trust Fund") or from the Company, or both, under this Agreement, in its
discretion. Any such request by the Indemnitee shall be made to the
Beneficiaries' Representative with a copy to the Company under the notice
procedures specified in the Trust Agreement.
c.    Upon receipt by the Company of a copy of notice from Indemnitee to the
Beneficiaries' Representative requesting payment of any Expense Advance, the
Company shall have the right promptly to make any such payment in its discretion
in lieu of having such payment made out of the Trust Fund.
d.    From and after receipt by the Company of a copy of notice from Indemnitee
to the Beneficiaries' Representative requesting payment of indemnification for
Losses out of the Trust Fund, the Company will cooperate reasonably to
facilitate a determination by Independent Legal Counsel as Reviewing Party with
respect thereto.
D.    Additional Indemnification Rights; Nonexclusivity.
1.    Scope. The Company hereby agrees to make Expense Advances to, and
indemnify, the Indemnitee to the fullest extent permitted by law,
notwithstanding that such Expense Advances and indemnification are not
specifically authorized by the other provisions of this Agreement, the Company's
Certificate of Incorporation, the Company's Bylaws or by statute. In the event
of any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Delaware corporation to indemnify a member of
its board of directors or an officer, employee, agent or fiduciary, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits afforded by such change. In the event of any change in any
applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify a member of its board of directors or an officer,
employee, agent or fiduciary, such change, to the extent not otherwise required
by such law, statute or rule to be applied to this Agreement, shall have no
effect on this Agreement or the parties' rights and obligations hereunder except
as set forth in Section 9(a).




--------------------------------------------------------------------------------




2.    Nonexclusivity. The rights to Expense Advances and indemnification
provided by this Agreement shall be in addition to any rights to which
Indemnitee may be entitled under the Company's Certificate of Incorporation, its
Bylaws, the Trust Agreement, any other agreement, any vote of stockholders or
disinterested directors, the General Corporation Law of the State of Delaware,
or otherwise. The indemnification provided under this Agreement shall continue
as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity even though Indemnitee may have ceased to serve in such
capacity.
E.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment of
the amounts otherwise indemnifiable hereunder under the Trust, any insurance
policy, provision of the Company's Certificate of Incorporation, Bylaw or
otherwise.
F.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses or Losses incurred in connection with any Claim, but not, however, for
all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such Expenses or Losses to which Indemnitee is
entitled.
G.    Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company's right under public policy to indemnify Indemnitee.
H.    Liability Insurance. To the extent the Company maintains liability
insurance applicable to directors, officers, employees, agents or fiduciaries,
the Company shall use commercially reasonable efforts to ensure that Indemnitee
shall be covered by such policies in such a manner as to provide Indemnitee the
same rights and benefits as are provided to the most favorably insured of the
Company's directors, if Indemnitee is a director; or of the Company's officers,
if Indemnitee is not a director of the Company but is an officer; or of the
Company's key employees, agents or fiduciaries, if Indemnitee is not an officer
or director but is a key employee, agent or fiduciary.
I.    Exceptions. Notwithstanding any other provision of this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement:
1.    Excluded Action or Omissions. To indemnify Indemnitee for acts, omissions
or transactions from which Indemnitee may not be indemnified under applicable
law.
2.    Claims Initiated by Indemnitee. To indemnify for Losses or make Expense
Advances to Indemnitee with respect to Claims or parts thereof initiated or
brought voluntarily by Indemnitee and not by way of defense or by way of an
appeal related to a Claim not initiated or




--------------------------------------------------------------------------------




brought voluntarily by Indemnitee, except (i) with respect to actions or
proceedings brought to establish or enforce a right to receive Expense Advances
or indemnification for Losses under this Agreement, the Trust Agreement or any
other agreement or insurance policy or under the Company's Certificate of
Incorporation or Bylaws now or hereafter in effect relating to Claims for
Indemnifiable Events, (ii) in specific cases if the Board of Directors has
approved the initiation or bringing of such Claim, or (iii) as otherwise
required under Delaware Law.
3.    Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred by
the Indemnitee with respect to any proceeding instituted by Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
proceeding was not made in good faith or was frivolous.
4.    Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Exchange Act, or any similar
successor statute.
J.    Period of Limitations. No legal action relating to the entitlement of
Indemnitee to Expense Advances or indemnification for Losses shall be brought
and no such cause of action shall be asserted by or in the right of the Company
against Indemnitee, Indemnitee's estate, spouse, heirs, executors or personal or
legal representatives after the expiration of two years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.
K.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
L.    Binding Effect; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors, assigns (including any direct or indirect successor
by purchase, merger, consolidation or otherwise to all or substantially all of
the business or assets of the Company), spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place, provided that if the Company continues to
exist it shall remain jointly and severally liable with such successor for the
obligations hereunder. This Agreement shall continue in effect regardless of
whether Indemnitee continues to serve as a director, officer, employee, agent or
fiduciary (as applicable) of the Company or of any other enterprise at the
Company's request.
M.    Attorneys' Fees. If any action is instituted by Indemnitee under this
Agreement or under the Trust Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, Indemnitee shall be entitled to be paid all Expenses incurred by
Indemnitee with respect to such action, regardless of whether Indemnitee is




--------------------------------------------------------------------------------




ultimately successful in such action, and shall be entitled to the advancement
of Expenses with respect to such action, unless as a part of such action a court
of competent jurisdiction over such action determines that each of the material
assertions made by Indemnitee as a basis for such action were not made in good
faith or were frivolous. In the event of an action instituted by or in the right
of the Company under this Agreement to enforce or interpret any of the terms of
this Agreement, Indemnitee shall be entitled to be paid all Expenses incurred by
Indemnitee in defense of such action (including costs and expenses incurred with
respect to Indemnitee's counterclaims and cross-claims made in such action), and
shall be entitled to the advancement of Expenses with respect to such action,
unless as a part of such action a court having jurisdiction over such action
determines that each of Indemnitee's material defenses to such action were made
in bad faith or were frivolous.
N.    Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and signed for by the party addressed, on the date of such delivery, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third Business Day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice. So long as this Agreement and the Trust Agreement
remain in effect, the Company agrees to provide prompt written notice of the
name and address of the Beneficiaries' Representative and each change of address
or of the Beneficiaries' Representative from time to time under the Trust
Agreement.
O.    Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement, and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware, which shall be the exclusive and only proper
forum for adjudicating such a claim. The Company and Indemnitee irrevocably
waive any right to object that any action brought in such court is in an
inconvenient forum.
P.    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
Q.    Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware as
applied to contracts between Delaware residents entered into and to be performed
entirely within the State of Delaware.
R.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.




--------------------------------------------------------------------------------




S.    Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed to be or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.
T.    Integration and Entire Agreement. This Agreement and the Trust Agreement
set forth the entire understanding between the parties hereto and supersedes and
merges all previous written and oral negotiations, commitments, understandings
and agreements relating to the subject matter hereof between the parties hereto.
U.    No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries or affiliated entities.


[Remainder of Page Intentionally Blank]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.
 
COMPANY
 
 
 
 
JUNIPER NETWORKS, INC.
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
Address:
Juniper Networks, Inc.
1133 Innovation Way
Sunnyvale, CA 94089
Attention: General Counsel &
Secretary

 
INDEMNITEE
 
 
 
 
Address:
 
 
 
 
 
Facsimile:
 















13

